PER CURIAM.
Having considered the appellant’s response to this Court’s show cause order dated March 20, 2001, we dismiss the appeal as untimely filed, as the unauthorized motion for rehearing did not toll the time for filing the notice of appeal from the nonfinal order of August 30, 2000, and the amended notice of appeal was filed more than 30 days after rendition of the nonfinal order of November 17, 2000. This dismissal is without prejudice to the appellant’s right to seek relief in the lower tribunal in accordance with Florida Rule of Civil Procedure 1.540(b). See Peterson v. West Fla. Community Care Center, 773 So.2d 660 (Fla. 1st DCA 2000); Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983).
ERVIN, BOOTH, and ALLEN, JJ., concur.